Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 1 of 7
         Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 2 of 7

David E. Powell
January 10, 2018
Page 2 of 7

the task by saying that she could bring it up at an appropriate time. (Charge ¶ 7.) Mr. Cardwell
additionally details that in September 2015, he raised similar concerns of exclusion to Partners
Monica Holland and Maurice Blanco, and Renee DeSantis, the Director of Associate
Development that went unaddressed. (Charge ¶ 8.) In proving Mr. Cardwell’s point, Davis Polk
simply explains that its Firm training materials encourages senior attorneys to introduce
themselves to new attorneys, and states that its Firm leadership “made note of [Mr. Cardwell’s]
concern,” (Resp. Statement, pp. 18-19), but does not explain what, if any, other actions were
taken.

        Similarly, Davis Polk provides no reasonable, evidence-supported responses to Mr.
Cardwell’s claim that when he began to raise pointed, racial complaints in 2016, the Firm: (i)
assigned him to fewer deals, (ii) gave him less substantive work, (iii) dismissed his weekly work
capacity forms showing that he had abnormally high availability, (iv) repeatedly left him off of
team member emails,2 and, (v) from December 2016 - May 2017, effectively stopped
communicating with Mr. Cardwell and deprived him of all billable work. (Charge ¶¶ 12-15, 18.)
Instead, Davis Polk falsely claims that Mr. Cardwell’s performance was the driver of his low
billable hours (discussed further below) and fails to provide any time records from other
attorneys supporting its claim that Mr. Cardwell had in fact completed work on M&A matters
with at least four partners (and, conveniently, failed to record his time). These are not Davis
Polk’s only inconsistencies; others include:

    1. Detailing a series of assignments Mr. Cardwell allegedly worked on that, by their very
       description, support Mr. Cardwell’s specific contention that, after he raised certain
       complaints, the Firm failed to staff him on an M&A deal3 for over eight months (i.e.,
       from October 2016 through May 2017) (Charge ¶ 15; Resp. Statement, p. 15);

    2. Disputing Mr. Cardwell’s characterization that his hours declined “precipitously,” while
       failing to provide any of Mr. Cardwell’s time records to the contrary (Resp. Statement, p.
       12);




2
  In the Fall of 2015, Mr. Cardwell repeatedly requested to be included on team emails that other White first-year
associate team members had received. As the Davis Polk’s email record will make clear, these situations occurred
when other junior associates were included and often involved other White junior associates who apologized that
Mr. Cardwell was not included in team communications. During the same time period, on a deal Mr. Cardwell had
worked extensively on, Mr. Cardwell was left off an important team email that notified and thanked all associates
and partners who had worked on the deal. Mr. Cardwell only learned that he had not been included on the team
email after two White junior associates in his same class year separately noticed that he had not been included on the
email and forwarded the same to him.
3
  Mr. Cardwell alleges that he was not staffed on an M&A deal for over eight months, not that he went 100%
without any work of any kind. In corporate law and among partners and associates at Davis Polk, the difference
between M&A “deals” and M&A “work” is both widely understood and significant. “Deals” influence heavily
tracked and publicized M&A rankings, M&A fees, legal awards and prestige, associates’ partnership and lateral
prospects, and clients’ and potential clients’ perceptions of attorneys’ and firms’ sophistication and ability to handle
complex matters. As such, Davis Polk internally circulates, every quarter, its M&A deal rankings (for the measured
time period) and it highlights “deals and cases” on its homepage (among other places). See www.davispolk.com.

                                                           2
        Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 3 of 7

David E. Powell
January 10, 2018
Page 3 of 7

   3. Failing to reconcile its argument that Mr. Cardwell’s performance prevented the Firm
      from staffing him on work with the unrebutted fact that prior to Mr. Cardwell’s
      December 2016 complaint, Mr. Cardwell had billed over 100 hours per month from May
      through October 2016 (Charge ¶ 18); and

   4. Implementing a “[c]omprehensive [p]lan to [a]ddress Cardwell’s…[p]erformance
      [i]ssues,” while failing to provide any email communications that were sent to Mr.
      Cardwell that related to the “plan” or Mr. Cardwell’s performance “not improv[ing]”
      (Resp. Statement, p. 14).

         Significantly, while Davis Polk had ample opportunity to provide the Division with an
affidavit from Tom Reid himself – one of a host of supervisors whom it so liberally quotes and
relies upon in its position statement – Davis Polk instead relies solely upon its lawyer’s
assertions. This omission is important as Mr. Cardwell maintains that Mr. Reid (i) was initially
hostile to supporting Mr. Cardwell’s attendance at a black attorneys’ professional development
conference (Charge ¶ 9), (ii) was non-communicative with Mr. Cardwell from late January 2016-
March 2017, and (iii) had told Mr. Cardwell, in March 2017, that if he did not “drop” his
inquiries into “whatever mistakes the Firm made in the past and move forward, [he] would be
‘out of the game’ and ‘off the field.”’ (Charge ¶ 23.) This message, which cannot be viewed as
anything but threatening despite Davis Polk’s attempts to frame it in a positive light, is clear in
its intent to halt Mr. Cardwell’s complaints and search for answers. It is per se retaliation, as it
was delivered in an effort to chill and halt Mr. Cardwell’s protected activity. Because Davis
Polk cannot swear and affirm that Mr. Reid did not utter this message to Mr. Cardwell, Davis
Polk, in response, only offers a blanket denial of Mr. Cardwell’s stated interactions with Mr.
Reid. (Resp. Statement, 14.)

Davis Polk Grossly Mischaracterizes Mr. Cardwell’s Work Performance

        Since Davis Polk cannot not deny Mr. Cardwell’s specific allegations, it instead uses the
bulk of its response to make false and damaging mischaracterizations about Mr. Cardwell’s
performance and contributions to the Firm. Specifically, Davis Polk makes the incredible claim
that Mr. Cardwell was not given substantive and meaningful work because it was difficult to
staff Mr. Cardwell on projects since he was a “persistent” poor performer throughout his tenure.
(Resp. Position Statement, 2.) To understand the absurdity of Davis Polk’s argument, a review of
Mr. Cardwell’s background is instructive.

        Prior to working at Davis Polk, Mr. Cardwell was a highly accomplished UC Berkley
Law student who received a $90,000 merit-based, academic scholarship to the school – the
largest scholarship UC Berkeley Law awards to a select group of admitted students each year. By
the time Mr. Cardwell accepted Davis Polk’s offer of employment in 2014, he had co-authored
and published an article in both Harvard University’s Joint Center for Housing Studies and the
Brookings Institution Press; and had finished in the Top 10% (High Honors) and Top 40%
(Honors) in a number of his law classes. Simply put, Mr. Cardwell had all the makings of being a
highly-successful attorney at Davis Polk.



                                                 3
         Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 4 of 7

David E. Powell
January 10, 2018
Page 4 of 7

        Opting to gloss over Mr. Cardwell’s demonstrated record for success,4 Davis Polk creates
a fiction regarding his performance that its own documentation fails to support. For instance, the
Firm claims that during his first rotation with the Credit group in the Corporate Department, Mr.
Cardwell exhibited slowness in completing assignments and sometimes neglected to ask
questions. What Davis Polk downplays, however, are that its very own records show that Mr.
Cardwell’s supervisors rated him very favorably in March and May 2015, and that all of his
supervisors noted that he was performing at the level of his class. (See Resp. Statement, Exs. 4-5,
7.) Specifically, Andres Arnaldos, a senior attorney who had “extensive” contact with Mr.
Cardwell, stated that Mr. Cardwell “was very easygoing and easy to work with,” he is “able to
understand issues and deal with the mechanics of a complex closing,” and that the “overall
quality of his work is quite good.” (Resp. Statement, Ex. 4.) Similarly, Jason Kyrwood, a Credit
partner, described the substance of Mr. Cardwell’s performance as “generally positive –
organized, high quality work, good attention to detail, hard worker.” (Resp. Statement, Ex. 7.)

        Again, contrary to Mr. Cardwell’s actual performance, Davis Polk states in its position
statement that “increasingly serious performance issues” emerged during Mr. Cardwell’s second
rotation in the Firm’s M&A group. In truth, the reviews Mr. Cardwell received during the time
period were generally favorable, and the majority of his supervisors continued to rate his
performance on par with his peers.5 Tellingly, the most unfavorable review Mr. Cardwell
received during the time period was from William Chudd, an M&A partner, who admitted to
having limited contact with Mr. Cardwell. Mr. Chudd noted that he had no basis to review Mr.
Cardwell in a majority of the categories listed on his review. (See Resp. Position Statement, Ex.
9.) The equivocal tone of Mr. Chudd’s evaluation is especially apparent when he states, “my
impression is based off of third party accounts, I do not feel totally confident with this
determination.” 6 (Id. at Ex. 9.) Mr. Chudd’s evaluation highlights, at best, the implicit bias to
which the Firm was already subjecting Mr. Cardwell; even at this early stage of his tenure with
the Firm, an M&A partner was evaluating him not on his actual performance, but on biased
perceptions.

        In a shallow attempt to cast Mr. Cardwell as not only being deficient in his duties, but
also as difficult, Davis Polk makes the wholly false claim that Mr. Cardwell “demanded” a third
rotation in the Capital Market group in contravention of the Firm’s policy that Corporate
associates only complete two rotations before assigning to a permanent group. (Resp. Position
Statement, 8.) On the contrary, Mr. Cardwell was deeply committed to preparing and developing
into a successful M&A attorney, and he considered whether spending an additional six months in


4
  At Lehigh University, Mr. Cardwell’s alma mater, Mr. Cardwell’s record of success includes being a 2x-Captain of
the football team, his team’s “Scholar-Athlete of the Year,” a 2x All-Conference Player, and the recipient of some of
Lehigh University’s most prestigious academic and leadership awards, including the Bosey Reiter Leadership Cup
Award, Class of 1904 Leadership Award, and Contribution to Student Life Award.
5
  Zain Ur Rehman, a senior attorney having “extensive” contact with Mr. Cardwell, stated that Mr. Cardwell was
“hardworking” and “did a good job with the schedules and other diligence matters on the deal.” (Resp. Position
Statement, Ex. 10.)
6
  Notably, Mr. Chudd explicitly answered “no basis” to the questions, “Overall, do you feel like this lawyer is
performing materially behind, with or ahead of the lawyer’s class[?]” and “Potential for growth and versatility[?]”
(Resp. Statement, Ex. 9.)

                                                         4
         Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 5 of 7

David E. Powell
January 10, 2018
Page 5 of 7

the Capital Markets group – a group that worked closely with the M&A group – might help in
that regard.

       Mr. Cardwell did not unilaterally dictate that he be given a third rotation. Davis Polk
conveniently omits that Mr. Cardwell met with John Amorosi, an M&A partner, in July 2015,
and discussed the idea, while also expressly contemplating whether a third rotation could
negatively impact his permanent placement within the M&A group or otherwise cause him to fall
behind his M&A peers. Mr. Amorosi assured Mr. Cardwell that “he had nothing to worry about,”
and explained that a Capital Markets rotation would likely benefit Mr. Cardwell in the long-run.
Mr. Amorosi even added that he believed that he (Mr. Amorosi) would have been a better M&A
attorney had he completed a Capital Markets rotation earlier in his career.

        At the conclusion of their meeting, Mr. Amorosi volunteered to vouch for Mr. Cardwell
should he need his support in making the rotation request and recommended that Mr. Cardwell
meet with Capital Markets partner Maurice Blanco to discuss whether the Capital Markets group
had a need for extra associates. Less than two weeks later, in August 2015, Mr. Cardwell met
with Mr. Blanco and Mr. Blanco expressed his approval and noted that the Capital Markets
group had an overflow of work and an extra pair of hands would lighten the group’s load. Davis
Polk’s complete omission of these conversations not only evidences the overall weakness of its
position statement, but also the falsity of its narrative with respect to Mr. Cardwell’s
performance and character.

         As is true for Mr. Cardwell’s first and second rotations, Davis Polk’s documentation
contradicts its descriptions of his performance during his third rotation – a time period Davis
Polk maintains Mr. Cardwell’s performance continued to worsen. For instance, John Bick
specifically notes on Mr. Cardwell’s midyear review that “other reviewers saw progress and
like[d] working with [Mr. Cardwell],” and that Mr. Cardwell “generally received positive
reviews,” with the exception of one partner. (Resp. Position Statement, Ex. 15.) Notably, it is
standard practice for Davis Polk to uniformly document associates’ poor performance
(particularly, performance issues that would “have warranted giving Cardwell a message that it
was time for him to look for another job”) and issue warnings. Davis Polk’s failure to do so –
over more than three years – suggests that Mr. Cardwell’s so-called “poor performance” is a
lately created excuse. See Tainsky v. Clarins USA, Inc., 363 F. Supp. 2d 578, 585 (S.D.N.Y.
2005) (stating that lack of verbal or written warnings regarding poor performance, among other
factors, undercut employer’s suggestion that employee was fired due to poor work performance);
see also Conklin v. Cnty. of Suffolk, No. 09 Civ. 3014, 2012 WL 1560390, at *17 (E.D.N.Y. May
3, 2012) (holding that employer’s lack of documentation of supposed longstanding attendance
problems supported inference that attendance issue was a pretext for retaliation).

         Even if one were to fully accept Davis Polk’s performance critiques – an outcome that,
in addition to the aforementioned reasons, is untenable in light of the fact that Davis Polk
omitted certain reviews in making its claim7 – what remains clear is that they were not of the
type that should have completely disqualified, or that normally would disqualify, Mr. Cardwell

7
 Tellingly, Davis Polk did not submit 2016 reviews from Laura Turano or Francesca Campbell, two senior M&A
attorneys Kaloma Cardwell worked extensively with after he assigned to M&A in April 2016.

                                                     5
         Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 6 of 7

David E. Powell
January 10, 2018
Page 6 of 7

or any other Davis Polk junior associate from receiving billable and core M&A work. Stated
plainly, Davis Polk’s failure to document or communicate meaningful performance criticisms
sufficiently establishes that its stated reasons for assigning Mr. Cardwell to fewer deals in the
Summer of 2016 and virtually eliminating his hours after December 2016 are pretext.

        Interestingly, Davis Polk makes the argument that from December 2016 through the
present, the Firm put in place a “comprehensive plan” to address Mr. Cardwell’s staffing and
performance issues, but fails to include any details of the plan. Moreover, while the Firm claims
that Mr. Cardwell’s Firm-selected Career Advisor, John Bick, explained the Firm’s “plan” to Mr.
Cardwell in May 2017, it later admits that after their May 2017 meeting, Mr. Bick did not meet
with Mr. Cardwell again. (Resp. Statement, p. 15 & n. 12.) The Firm’s failure to implement a
concrete plan is further evidenced by the fact that Mr. Cardwell spent all of his time in May 2017
on a research-related memo – a fact that Davis Polk does not dispute, but nonetheless, attempts
to downplay by making the irrelevant point that it is not “unusual for midlevel associates to work
on such projects.” (Resp. Position Statement, p. 16.)

        Davis Polk’s argument is additionally weakened by the fact that Mr. Cardwell’s
purported “performance issues” did not impact his assignment to matters generating over 100
billable hours a month before he complained to Mr. Carey Dunne on December 5, 2016. It was
only after he made protected complaints that the Firm subsequently gutted his workload to 5.9
hours total from January through March 2017, marking Mr. Cardwell’s fourth consecutive month
without being staffed on any billable assignments. While Davis Polk disputes the reasons why
Mr. Cardwell’s hours drastically declined, it does not dispute that they in fact declined at or after
he complained to Mr. Dunne.

Davis Polk’s Written Employment Discrimination Policies Do Not Shield It from Its
Discriminatory Practices

        Davis Polk asserts that it has “strong and clear” equal employment policies, along with
dedicated mentoring programs and a task force devoted solely to diversity issues. (See Resp.
Statement, p. 4.) Davis Polk’s self-professed commitment to maintaining a non-discriminatory
work environment is not a sufficient defense to Mr. Cardwell’s discrimination claims. The law is
clear that Davis Polk’s written policies do not shield it from liability when such policies were not
actually implemented or followed. EEOC v. GLC Rest., Inc., CV 05-0618 PCT DGC, 2006 WL
3052224, at *6 (D. Ariz. Oct. 26, 2006) (“Existence of a discrimination policy alone, however, is
insufficient. The employer must implement the policy.”) (internal citation omitted); Swinton v.
Potomac Corp., 270 F.3d 794, 811 (9th Cir. 2001) (“It is well established that it is insufficient
for an employer simply to have in place anti-harassment policies; it must also implement
them.”). Mr. Cardwell’s facts not only make clear that Davis Polk’s policies exist merely on
paper and are not implemented nor enforced by its management, but they also track a
documented pattern of racial bias raised by other minority attorneys8 at the Firm. Ultimately,


8
  For instance, throughout 2015 and 2016, Mr. Cardwell and other members of Davis Polk’s diversity affinity groups
(including Davis Polk’s “Black Attorney Group”) repeatedly and strongly encouraged Tom Reid and Davis Polk’s
Diversity Committee to hire a “diversity consultant” and a full-time Director of Diversity, in part, because the

                                                        6
         Case 1:19-cv-10256-GHW Document 52-6 Filed 06/05/20 Page 7 of 7

David E. Powell
January 10, 2018
Page 7 of 7

however “strong” Davis Polk’s written policies may have been, Davis Polk and its leadership
failed to appropriately address the legitimate and legally protected concerns and experiences of
Mr. Cardwell and the Firm’s other Black attorneys. Perhaps the Firm’s failings are made most
evident in this regard by the fact that Davis Polk altogether fails to address the systemic claims
Mr. Cardwell raises in his charge.

Conclusion

        We are confident that further investigation by the Division will ultimately result in a
finding of probable cause for discrimination and retaliation by Davis Polk. We believe that the
additional information we present adds support to Mr. Cardwell’s charge and are hopeful that it
better assists the Division in making targeted and comprehensive discovery requests from Davis
Polk.

      We thank the Division for its time and attention to this matter. We look forward to the
agency’s continued investigation of Mr. Cardwell’s claims.



                                                    Respectfully submitted,



                                                    Cara E. Greene

c.      Monique E. Chase, Esq.
        Kaloma Cardwell




Firm’s minority attorneys believed Davis Polk’s Diversity Committee lacked expertise and experience on diversity
and inclusion issues and rarely addressed attorneys’ bias-related concerns.

                                                        7
